                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   BEAUMONT DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
v.                                               §            CRIMINAL NO. 1:17-CR-153-TH-1
                                                 §            2, 6-8, 10
ALVARO ROMERO                                    §



      REFERRAL OF PRETRIAL MOTION TO MAGISTRATE JUDGE
        The Court hereby REFERS the Government’s Motion to Admit Text Messages and Cooperating Witness
Testimony [Clerk’s Docket No. 289] to United States Magistrate Judge Zack Hawthorn for determination
or recommendation. See 28 U.S.C. § 636(b)(1)(A)-(C); LOCAL COURT RULE CR-59.

        The Court DIRECTS counsel to review Section 636 and LOCAL COURT RULE CR-59 regarding
the assignment of duties to United States magistrate judges.

       SO ORDERED.

       SIGNED this the 9 day of May, 2019.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge
